DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 8, 2020 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
Instant claim 23 is drawn to a capsid or REP PCV3 protein or peptide or a fragment or a derivative thereof. Paragraph [0031] of the instant published disclosure, USPgPub 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-25, 27, 29, and 33-42 are rejected under 35 U.S.C. 103 as being unpatentable over Hause (WO 2017066772, cited in the IDS), alignment of SEQ 2 with geneseq db BDV50327 by Hause Jun 2017, alignment of SEQ 4 with geneseq db BDV50325 by Hause Jun 2017, and Moyer et al. (US 5,651,972).
In paragraphs [0205 and 0206], Hause teaches a vaccine to treat PMWS comprising a poxvirus expressing a PCV3 capsid protein and administering the vaccine to ameliorate or prevent symptoms in pigs. In paragraph [0058] and claims 7 and 8, Hause teaches combining the PCV3 capsid with an antigen from swinepox virus, but does not teach expressing the PCV3 capsid from a nonessential swinepox viral vector region as required by instant claims 22, 40, and 41.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date to have expressed the PCV3 capsid protein of Hause et al. as a heterologous antigen in a swinepox virus vector to induce an immune response against multiple porcine pathogens, as taught by Hause in paragraph [0058] and claims 7 and 8. One of ordinary skill in the art prior to the effective filing date would have had a reasonable expectation of success for expressing the PCV3 capsid protein of Hause et al. as a heterologous antigen in a nonessential region of a swinepox virus vector to induce an immune response against multiple porcine pathogens because Moyer et al. claim expressing a heterologous porcine pathogen antigen from a replaced (more than at least a 50bp deletion, as required by instant claim 30) non-essential thymidine kinase (TK) region of a recombinant swinepox viral vector, see claims 1, 3, 5-7, 10, 12, and 15. These teachings render instant claims 22, 27, 29, 30, 32, 35, 40, and 41 prima facie obvious. Since both Hause and Moyer et al. teach a recombinant swine vaccine and a method of 
Moyer et al. also teach expressing the heterologous gene in the non-essential region of the swinepox viral vector from a vaccinia 7.5 promoter, see column 6, lines 16-35, as required by instant claims 33 and 34. Moyer et al. also teach further expression and production in host cells, see column 7, lines 6-51, for example, as required by instant claims 36 and 37; and further inclusion of conventional carriers or diluents in column 7, line 62 to column 7, line 7, as required by instant claims 38 and 39. 
Hause also teach a sequence that shares 99.6% identity (rounding to 100%) with instant SEQ ID NOs: 2 and 4, see the sequence alignments provided, as required by instant claims 23- 25, respectively. 
Claims 26, 28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hause and Moyer et al. as applied to claims 22-25, 27, 29, and 33-42 above, and further in view of Sato (WO 2016/097281).
See the teachings of Hause and Moyer et al. above. Neither reference teaches replacement of swinepox virus IL18bp with an additional porcine antigen.
Sato teaches replacing the TK and IL18bp genes in a swinepox vector with porcine antigens, see claims 1, 2, and 4.
One of ordinary skill in the art prior to the effective filing date would have been motivated to have substituted the IL18bp swinepox gene for a second pathogenic porcine antigen, as taught by Sato, in the swinepox-PCV3 recombinant of Hause and Moyer et al., to induce a safe and effective multivalent vaccine for porcine by sustained and efficient gene expression, see the first paragraph on page 5 of Sato. One of ordinary skill in the art prior to the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898.  The examiner can normally be reached on M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Shanon A. Foley/Primary Examiner, Art Unit 1648